DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species (2) (the array is a spatial array, see claims 2, 14, 17, and 29), species (3) (the nucleic acid is mRNA, see claims 3 and 18), and species (5)
(the method further comprises, between steps (a) and (b), a step of identifying that the tissue section has been applied to the array incorrectly, see claims 12, 13, 27, and 28) in the reply filed on March 31, 2022 is acknowledged. Claims 1-3, 5-14, 16-18, and 20-29 will be examined. 

Drawings
There is no image in each of Figures 7B to 7F. Applicant is required to submit new Figures 7B to 7F in response to this office action. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Information Disclosure Statement
IDS filed on January 27, 2022 and March 31, 2022 contains total 612 patent and non-patent literatures (total 34 pages), the most of the literatures are not related to this instant application. Applicant should consider only to file related literatures such that the value time of the examiner will be wasted. 
 
Specification
The disclosure is objected to because of the following informality: since case 16/951,843 has been patented, applicant is required to update this information in the specification (see paragraph [0077] of US 2022/0098661, which is US Publication of this instant case). 
Appropriate correction is required.

Claim Objections
Claim 5 or 6 or 7 or 9 or 10 or 20  or 21 or 22 or 24 or 25 is objected to because of the following informality: “treating the array with a set of biological sample removal conditions” should be “said treating the array with a set of biological sample removal conditions”. 
Claim 12 is objected to because of the following informality: “between steps (a) and (b)” should be “between step (a) and step (b)”. 
Claim 13 or 27 is objected to because of the following informality: “identifying that the tissue section has been applied to the array incorrectly” should be “said identifying that the tissue section has been applied to the array incorrectly”. 
Claim 16 is objected to because of the following informality: the phrase “wherein prior to treating the array with the set of biological sample removal conditions, no enzymatic extension reaction has been performed on the capture probe” should be “wherein prior to treating the array with the set of biological sample removal conditions, no enzymatic extension reaction has been performed on the capture probes” and this phrase should be the last “wherein” phrase in view of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-3, 5-14, 16-18, and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing an animal tissue section on an array from the array by incubating the tissue section on the array with a solution comprising a strong base having a pH between 10.3 and 11.5 for a certain time, does not reasonably provide enablement for resetting an array using the methods 1-3, 5-14, 16-18, and 20-29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	
The Nature of The Invention
The claims are drawn to a method for resetting an array and a method for resetting an array to which a tissue section has been applied. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3 and 5-14 encompass a method for resetting an array, the method comprising:
(a) applying a tissue section from any kind of source to an array, wherein the array comprises a plurality of capture probes, wherein a capture probe of the plurality of capture probes comprises a capture domain that binds to a nucleic acid from the tissue section; and (b) treating the array with a set of biological sample removal conditions, such that the tissue section is substantially removed from the array, wherein prior to treating the array with the set of biological sample removal conditions, no enzymatic extension reaction has been performed on the capture probe, thereby resetting the array. Claims 16-18 and 19-29 encompass a method for resetting an array to which a tissue section from any kind of source has been applied, the method comprising: treating the array with a set of biological sample removal conditions, such that the tissue section is substantially removed from the array, wherein the array comprises a plurality of capture probes, wherein a capture probe of the plurality of capture probes comprises a capture domain that binds specifically to a nucleic acid from the tissue section, wherein prior to treating the array with the set of biological sample removal conditions, no enzymatic extension reaction has been performed on the capture probes, thereby resetting the array.

Working Examples
The specification provides working examples (see pages 14-17 of US 2022/0098661 A1, which is US Publication of this instant case): (1) Methods for Removing a Tissue Sample from an Array (Examples 1 and 2); (2) Resetting an Array with a Different Tissue Sample (Example 3); (3) Effect of the Reset Protocol on Capture Probes on an Array (Example 4); (4) Fixation Analysis (Example 5); (5) Immunofluorescence Analysis (Example 6); (6) Multiple Resets (Example 7); (7) Effect of Array Reset on Analyte Capture (Example 8); and (8) Array Reset with Different Tissue Types (Example 9). The specification provides no working example for resetting an array using the methods recited in 1-3, 5-14, 16-18, and 20-29. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 14-17 of US 2022/0098661 A1, which is US Publication of this instant case): (1) Methods for Removing a Tissue Sample from an Array (Examples 1 and 2); (2) Resetting an Array with a Different Tissue Sample (Example 3); (3) Effect of the Reset Protocol on Capture Probes on an Array (Example 4); (4) Fixation Analysis (Example 5); (5) Immunofluorescence Analysis (Example 6); (6) Multiple Resets (Example 7); (7) Effect of Array Reset on Analyte Capture (Example 8); and (8) Array Reset with Different Tissue Types (Example 9), the specification does not provide a guidance for resetting an array using the methods recited in 1-3, 5-14, 16-18, and 20-29. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to reset an array using the methods recited in 1-3, 5-14, 16-18, and 20-29. 


Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether an array can be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 
Since Examples 1-3 of the specification teaches that “[I]n a non-limiting example, an array is reset by removing tissue that had been placed the array (FIG. 1), using a variety of reagents and consumables. For examples, tissues that were folded when positioned on the array, tissues that covered fiducial markings, tissues that were torn or otherwise compromised and tissues that were not placed in the correct designated area. The reagents and consumables can include proteinase K, Tris buffer, 20% SDS, potassium hydroxide, and a water bath or heat block that can heat up to 50 degrees Celsius. For example, a method for resetting an array can include: (a) soaking a fixed and stained tissue slice on an array for 1 hour in 30 mL of proteinase K buffer (10 mM Tris, pH 9, 10% SDS, 3.3 mg/mL ProK) at 50°C; (b) removing the array from the proteinase K buffer and rinsing in nuclease-free water; (c) soaking the array for 10 minutes in 30 mL of 0.08M potassium hydroxide; (d) removing the array and rinsing in 10 mM Tris, pH 7.0; (e) rinsing the array in nuclease-free water; and (f) spinning down or air drying. See, e.g., FIG. 2A for an exemplary workflow”, [W]hile tissue removal incubation step (a) may not remove tissue completely and trace amounts of tissue may still remain on the array (FIG. 2B, left), in such instances soaking the array in a basic solution such as 0.08M potassium hydroxide has been shown to remove any remaining tissue (FIG. 2B, right)”, “[A]rrays on a slide are reset prior to tissue permeabilization. When immersing a slide in a solution, the slide is typically completely immersed for about 3 seconds”, “[R]eagent volumes described in this Example can accommodate up to two slides. If resetting two slides, slides are placed back to back so that tissue sections are facing outwards”, “[A] water bath or heat block is preheated to 50°C to warm 30 mL proteinase K buffer (1 mM Tris, pH 9; 10% SDS, 3.3 mg/mL proteinease K). An array including a tissue sample on a slide is transferred to a 50 mL centrifuge tube containing the warmed proteinase K buffer and incubated for 1 hour at 50°C. The tube is inverted and some tissue may remain on the array. The slide is immersed in ultrapure water. The slide is transferred to a 50-mL centrifuge tube containing 30 mL 0.08M potassium hydroxide (KOH) and incubated for 10 minutes at room temperature. The tube is inverted. The slide is transferred to a new 50 mL centrifuge tube containing 30 mL 0.08 M KOH and incubated at room temperature for 5 minutes. The slide is transferred to a 50 mL centrifuge tube containing 10 mM Tris, pH 7 and inverted slowly. The slide is immersed in fresh ultrapure water. Excess water is removed using a laboratory wipe on the back of the slide, without touching the active surface of the slide. The slide is dried, optionally for 30 seconds in a slide spinner, or in a 50 mL centrifuge tube centrifuged at 250 relative centrifugal force (rcf) for 30 seconds in a swinging bucket rotor”, “[T]he slide, and each array within the slide, is examined for any remaining tissue. If tissue remains, the reset protocol above is repeated”, “[A] slide where tissue is removed, thus resetting the slide, can be stored in a sealed container or desiccator at room temperature or at 4°C for up to 7 days before placing a new tissue section on one or more of the active arrays on the slide”, “[I]n a non-limiting example, a tissue sample is removed from an array as described above in Example 1. For this example, the array was originally in contact with mouse brain tissue, wherein the mouse brain tissue was removed, thereby resetting the array and replaced with a section of a human ovarian tumor tissue (FIG. 3)” and  “[T]he mouse brain tissue, which was first stained and imaged (FIG. 3, left panel) and was removed from the array by (a) soaking the fixed and stained tissue slice on the array for 1 hour in 30 mL of proteinase K buffer (10 mM Tris, pH 9, 10% SDS, 3.3 mg/mL Pro K) at 50°C.; (b) removing the array and rinsing 15 times in nuclease-free water; (c) soaking the array for 10 minutes in 30 mL of 0.08M potassium hydroxide; (d) removing the array and rinsing 15 times in 10 mM Tris, pH 7.0; (e) rinsing the array 20 times in nuclease-free water; and (f) spinning down or air drying the array. A tissue section from a human ovarian tumor was then placed on the same array, stained and imaged (FIG. 3, right panel)” (see 
paragraphs [0193] to [0201] of US 2022/0098661 A1, which is US Publication of this instant case), the specification clearly indicates that an animal tissue section on an array is removed from the array by incubating the tissue section on the array with a solution comprising KOH for a certain time. However, the scopes of claims 1-3, 5-14, 16-18, and 20-29 are much broader than the teachings of the specification because the claims does not require that the tissue section is from an animal and a set of biological sample removal conditions comprise a solution comprising KOH.  It is known that an animal tissue can be dissolved using NaOH or KOH at pH between 10.3 and 11.5 by a process of alkaline hydrolysis and undigested plant fibers are not digestible by the alkaline hydrolysis and plant fibers are sclerenchyma tissues (see pages 1, 2, 5, and 6 from Chapter 6: Alkaline Hydrolysis, pages 1-12 from Carcass Disposal: A Comprehensive Review, published on August 2004 and the definition of “plant fiber”). Since the claims do not require that the tissue section on the array is removed from the array by incubating the tissue section on the array with a solution comprising a strong base having a pH between 10.3 and 11.5 for a certain time and the tissue section is an animal tissue section, if the tissue section on the array is incubated with a solution comprising a weak base at pH around 8 for a certain time and the tissue section is from plant fibers, it is unpredictable how the tissue section such as plant fibers can be dissolved using a weak base at pH around 8 such that the tissue section on the array cannot be removed from the array and the array cannot be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether an array can be reset using the methods recited in 1-3, 5-14, 16-18, and 20-29. 

Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 8, 2022